Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 1 of 11 Pageid#: 162




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 ADAM THOMAS BOOTH,                          )        CASE NO. 7:19-CV-00429
     Plaintiff                               )
                                             )
 v.                                          )
                                             )
 JOHN HIGGINS, et al.,                       )        By: Hon. Michael F. Urbanski
     Defendants                              )        Chief United States District Judge

                               MEMORANDUM OPINION

        Adam Thomas Booth, a Virginia inmate who is proceeding pro se, filed a civil rights

 complaint pursuant to 42 U.S.C. § 1983 on June 10, 2019. He is suing John Higgins, the

 superintendent of Rockbridge Regional Jail (RRJ), and Gary Hassler, the jail’s head nurse,

 alleging that they violated his civil rights by denying him access to psychiatric medication and

 to a mental health professional for a period of time while he was incarcerated. Defendant

 Higgins filed a motion to dismiss on November 4, 2019, and Defendant Hassler filed a motion

 to dismiss on December 9, 2019. ECF Nos. 19 and 28. Also pending is Booth’s motion for

 extension of time to file this lawsuit based on Rule 6(b)(1)(B) of the Federal Rules of Civil

 Procedure. ECF No. 27. The issues have been fully briefed and the matter is ripe for

 adjudication. As discussed more fully below, the court DENIES the motions to dismiss and

 DENIES Booth’s motion for extension of time to file this lawsuit.

                                                 I.

        Booth was diagnosed with depression and anxiety while incarcerated in 2014 at Dillwyn

 Correctional Center. In response to this diagnosis, Booth began receiving counseling and

 medication. Booth was released in December 2015 and continued receiving treatment from
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 2 of 11 Pageid#: 163




 an outside provider until he was re-arrested in August 2016 and sent to RRJ. From the time

 he arrived at RRJ in 2016 through February 2017, Booth made repeated requests to be seen

 by a mental health professional but was never given an appointment. He also filed grievances

 related to his need for mental health services, but the only response he received was to be told

 that it was RRJ policy that for inmates to receive mental health treatment, they had to have

 been clients of the Lexington/Rockbridge Community Services Board before they were

 incarcerated. Because Booth saw a doctor outside of Rockbridge County, he was ineligible to

 receive treatment while at RRJ.

         In late 2016, Hassler discontinued Booth’s psychiatric medication without notice to

 him and without giving him an opportunity to wean off the medication. By February 2017,

 Booth began suffering from severe panic attacks and suicidal thoughts. He was placed on

 suicide watch but was removed from watch less than 24 hours later and placed back in the

 prison’s general population. While on suicide watch, Booth did not receive any treatment or

 follow-up from a medical professional.1

         Booth sued Higgins and Hassler individually and in their official capacities on June 10,

 2019, alleging deprivation of his Eighth Amendment right to be free of cruel and unusual

 punishment, based on defendants’ failure to provide him with mental health care. In their

 motions to dismiss, Higgins and Hassler contend that Booth’s § 1983 claim is barred by the

 two-year statute of limitations set forth in Va. Code Ann. § 8.01-243(A).



 1Although it appears from his pleadings that Booth currently is incarcerated at RRJ, he does not seek relief
 for anything that happened after February 2017. In his response to the motion to dismiss, he states that he
 was incarcerated at RRJ from August 2016 through February 2017 and was denied access to medical care
 during that time. ECF No. 24 at 2-3.
                                                      2
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 3 of 11 Pageid#: 164




                                                 II.

        Defendants move to dismiss Booth’s claims under Rule 12(b)(6) of the federal Rules

 of Civil Procedure. To survive a motion to dismiss, the complaint must contain sufficient

 “facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007). These “allegations must be enough to raise a right to relief above the

 speculative level.” Id. at 555.

        When ruling on a motion to dismiss, the court accepts “the well-pled allegations of the

 complaint as true” and “construe[s] the facts and reasonable inferences derived therefrom in

 the light most favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474 (4th Cir.

 1997). While the court must accept as true all well-pleaded factual allegations, the same is not

 true for legal conclusions. “Threadbare recitals of the elements of a cause of action, supported

 by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. A court need not accept

 as true “‘legal conclusions, elements of a cause of action, . . . bare assertions devoid of further

 factual enhancement, . . . unwarranted inferences, unreasonable conclusions, or arguments.’”

 Richardson v. Shapiro, 751 F. App’x 346 (4th Cir. 2018) (quoting Nemet Chevrolet, Ltd. v.

 Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009)) (internal quotation marks

 omitted). Thus, a complaint must present sufficient nonconclusory factual allegations to

 support a reasonable inference that the plaintiff is entitled to relief and the defendant is liable

 for the unlawful act or omission alleged. See Francis v. Giacomelli, 588 F.3d 186, 196-97 (4th

 Cir. 2009) (affirming dismissal of claim that simply stated a legal conclusion with no facts

 supporting the allegation) and King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (“Bare



                                                 3
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 4 of 11 Pageid#: 165




 legal conclusions ‘are not entitled to the assumption of truth’ and are insufficient to state a

 claim.”) (quoting Iqbal, 556 U.S. at 679).

        To be timely, the suit must be brought within any statute of limitations that relates to

 the cause of action. Dean v. Pilgrim’s Pride Corp., 395 F.3d 471, 474 (4th Cir. 2005) (“[t]he

 raising of the statute of limitations as a bar to plaintiffs’ cause of action constitutes an

 affirmative defense and may be raised by motion pursuant to Fed. R. Civ. P. 12(b)(6).”) A 42

 U.S.C. § 1983 lawsuit adopts the statute of limitations that the forum state uses for general

 personal injury cases. Owens v. Okure, 488 U.S. 235, 249-50 (1989). Virginia state law sets the

 statute of limitations at two years. See Va. Code § 8.01-243(A). However, it is federal law that

 controls when a cause of action accrues. See Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975).

 The statute of limitations begins to run when the “plaintiff possesses sufficient facts about the

 harms done to him that reasonable inquiry will reveal his cause of action.” Nasim v. Warden,

 Md. House of Correction, 64 F.3d 951, 955 (4th Cir. 1995).

        Booth does not dispute that treatment was last denied in February 2017 after he was

 removed from suicide watch and that he filed this lawsuit on June 10, 2019, more than two

 years after the date the cause of action accrued. Instead, first he argues that the statute of

 limitations was tolled under Virginia Code § 8.01-229(K) because both Higgins and Hassler

 were parties to “a criminal prosecution arising out of the same facts” that are at issue in Booth’s

 suit. Second, Booth contends that even if the statute of limitations has expired, he should be

 allowed an extension under Fed. R. Civ. P. 6(b)(1) because of “excusable neglect.”




                                                 4
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 5 of 11 Pageid#: 166




                                                 A.

        Virginia Code § 8.01-229(K) provides, in pertinent part, that “[i]n any personal action

 for damages, if a criminal prosecution arising out of the same facts is commenced, the time

 such prosecution is pending shall not be computed as part of the period within which such a

 civil action may be brought.” The Fourth Circuit has provided little guidance on what qualifies

 as “arising out of the same facts.” Wright v. Va. Peninsula Reg’l Jail Auth., No. 2:19-cv-00189,

 2020 WL 1055665, at *8 (E.D. Va. Mar. 4, 2020). This court, however, has previously stated

 that “[t]o determine whether Section 8.01-229(K) applies, the court must compare the facts

 necessary for the underlying criminal charge with the facts giving rise to the civil action. The

 statute is tolled only if the facts are the same.” Routon v. Overton, No. 7:18-cv-00112, 2019

 WL 1415472, at *6 (W.D. Va. Mar. 28, 2019).

        In Brown v. Edmonds, No. 7:12-cv-00267, 2012 WL 2526735, at *1 (W.D. Va. June

 29, 2012), a plaintiff sued jail officials for failing to adequately protect him from an assault at

 the hands of his cellmate. When the defendants moved to dismiss on the grounds that the suit

 had not been filed within the applicable statute of limitations, the plaintiff contended that his

 cellmate’s criminal prosecution for the assault tolled the statute of limitations under Va. Code

 § 8.01-229(K). The court rejected this argument and found that § 8.01-229(K) only applies

 when the facts that must be proven in the civil and criminal proceedings are the same. Id. at

 2. Since “[t]he facts necessary to prove malicious wounding beyond a reasonable doubt . . .

 [were] not the same facts to determine whether defendants were personally aware of facts

 indicating a substantial risk of serious harm to plaintiff and whether defendants actually



                                                 5
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 6 of 11 Pageid#: 167




 recognized the existence of that risk,” this meant that “§ 8.01–229(K) [did] not toll the statute

 of limitations.” Id.

         In Wright, the court took a somewhat more expansive view of the tolling statute. In

 that case, a prison guard repeatedly sexually assaulted an inmate over a period of several

 months. The inmate filed a civil suit against several jail officials alleging 42 U.S.C. § 1983 causes

 of action as well as state tort claims against the guard who assaulted her and other prison

 officials for failing to adequately protect her. Wright, 2020 WL 1055665 at *1. The assaults

 occurred between April 20, 2017 and June 30, 2017, making June 30, 2018 the deadline to file

 the civil suit under the one-year statute of limitations applicable to causes of action based on

 state law. See Va. Code Ann. § 8.01-243.2.2 The plaintiff, however, did not file her civil suit

 until April 16, 2019. Wright, 2020 WL 1055665 at *1. In the meantime, the guard was charged

 with and convicted of carnal knowledge of an inmate by an employee. Id. He was indicted on

 January 17, 2018 and the case was pending until December 27, 2018. Id. at *12.

         The defendants moved to dismiss the state law tort claims under Rule 12(b)(6), arguing

 that they were barred by the one-year statute of limitations. Wright, 2020 WL 1055665 at *6.

 The plaintiff countered that the statute of limitations was tolled during the pendency of the

 criminal action against the guard by Va. Code § 8.01-229(K). In response, the defendants

 argued that in order for the tolling statute to apply, the civil defendants in a subsequent civil


 2The statute provides the following:
 No person confined in a state or local correctional facility shall bring or have brought on his behalf any personal
 action relating to the conditions of his confinement until all available administrative remedies are exhausted.
 Such action shall be brought by or on behalf of such person within one year after cause of action accrues or
 within six months after all administrative remedies are exhausted, whichever occurs later.



                                                         6
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 7 of 11 Pageid#: 168




 case must also have been the defendants in the earlier related criminal prosecution and that

 except for the guard who assaulted her, they were not. Id. at *7.

         The court rejected the argument, finding that “the statute is not limited to cases where

 the facts needed to prove the claims in the criminal case are the exact same facts needed to

 prove the claims in the civil case.” Id. at 9. Rather, the cases need only arise out of the “general

 underlying facts surrounding the event that led the parties to bring cases in criminal and civil

 court.” Id. The court concluded that the civil and criminal prosecution arose out of the same

 facts because the inmate had complained to the prison about the sexual abuse by the guard,

 fully participated in the investigation, and sworn out a complaint for his arrest. Those same

 acts formed the basis of her state law tort claims. Id. at 10. Thus, the court found that the civil

 lawsuit was tolled during the pendency of the criminal matter. Id. See also Pinder v.

 Knorowski, 660 F.Supp.2d 726, 732 (E.D. Va. 2009) (finding the statute of limitations tolled

 because plaintiff’s criminal prosecution and § 1983 unlawful search and seizure lawsuit arose

 out of the same search of the plaintiff’s residence).

         Turning to the instant case, on August 14, 2018, Higgins and Hassler were indicted for

 violations of 18 U.S.C. § 242.3 United States v. Higgins, No. 6:18-cr-10 (W.D. Va. filed Aug.

 14, 2018). Higgins was indicted on four counts of willfully depriving three inmates at RRJ of

 the right to be free from a jail official’s deliberate indifference to his serious medical needs,

 resulting in bodily injury. Hassler was indicted on two counts of knowingly falsifying a

 document with the intent to obstruct justice based on allegations that he falsified jail records


 3On June 27, 2019, Higgins was indicted on an additional seventeen counts in a superseding indictment. ECF
 No. 25-2. Booth concedes, however, that “these additional charges do not pertain to this civil action.” Pl.’s
 Resp. 2, ECF No. 26-1.
                                                      7
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 8 of 11 Pageid#: 169




 in order to show one of the inmates “refused his medication . . . [and] medical care.” See

 indictment in United States v. Higgins, included herein at ECF No. 25-1. On July 26, 2019,

 Hassler was convicted on one of the counts and acquitted on the other.4 Pl.’s Resp. 1, ECF

 No. 26-1.

         Booth alleges that Higgins and Hassler refused to let him see a mental health care

 provider, abruptly discontinued his psychiatric medication, and took him off suicide watch

 within 24 hours of placing him on watch. The criminal charges against Higgins and Hassler

 were based on similar types of medical neglect accusations, although the facts underlying the

 criminal prosecutions do not appear to be related to the facts alleged by Booth.5 Nevertheless,

 Booth claims to be cooperating with this criminal investigation and it assumed for purposes

 of this motion that he is doing so.

         Recognizing that the criminal prosecution involves different inmate victims and

 different factual allegations, Booth asks the court to read “arising out of the same facts” more

 broadly and to find that the existence of a criminal prosecution involving different inmates is

 enough to toll Booth’s suit because the existence of mistreatment elsewhere in the prison

 relates to the similar type of claims brought by Booth in his complaint. In addition, Booth

 contends that the existence of abuses by the defendants against other prisoners increases the

 likelihood that they engaged in a pattern of behavior which also affected Booth. Booth


 4 As of the writing of this opinion, Higgins is awaiting trial.
 5 Hassler was charged with and convicted of falsifying documents related to an inmate identified as “R.E.C.”
 ECF No. 25-1 at 3-4. Booth’s initials are not “R.E.C.” and he has not alleged that Hassler falsified documents
 in this civil suit. Higgins is accused in the criminal matter of denying inmate R.E.C. his right to be free from
 deliberate indifference to his serious medical needs and denying R.E.C. and two other inmates, M.K. and B.E.,
 of their rights to due process, including the right of pre-trial detainees to be protected from foreseeable injury
 and violence resulting in bodily injury. ECF No. 25-1. Booth’s initials are not “M.K.” or “B.E.” and the
 allegations in the criminal matter do not appear to pertain to his alleged deprivation of mental health care.
                                                          8
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 9 of 11 Pageid#: 170




 concedes that he can find no case which supports this broad reading. Pl.’s Resp. to Mot. to

 Dismiss 5, ECF No. 31. See Slaey v. Adams, No. 1:08-cv-00354, 2008 WL 5377937, at *6

 (E.D. Va. Dec. 23, 2008) (“there is virtually no guidance from the tolling provision itself or

 the case law on how to interpret ‘out of the same facts’ language.”)

           While the court stops short of adopting Booth’s interpretation of the statute, it finds

 at this early stage of litigation that Booth has set forth allegations worthy of further factual

 development. The extent to which Booth has cooperated in the investigation of Higgins and

 Hassler may be relevant to his reasons for filing his lawsuit outside of the statute of limitations.

 Although the factual underpinnings of the cases appear to be distinct, it is notable that Higgins

 and Hassler were involved in allegations of wrongdoing in both the civil and criminal matters

 and the nature of the allegations--ignoring requests for medical care--are the same in both.

 Given the dearth of case law on the application of the tolling statute, and the allegedly related

 nature of the serious civil and criminal allegations, the court declines to dismiss Booth’s case

 based on its timeliness at this stage of the litigation. Should discovery support defendants’

 position that tolling provision of Va. Code § 8.01-229(K) does not apply to this case, they may

 file a motion for summary judgment on this issue.

                                                         B.

           Booth argues in the alternative that the court should grant him an extension under Fed.

 R. Civ. P. 6(b)(1)(B) because of “excusable neglect” in not filing the complaint within the

 statute of limitations.6 This argument is also the basis of Booth’s motion to extend the time to


 6   Federal Rule of Civil Procedure 6(b) provides that
           When an act may or must be done within a specified time, the court may, for good cause,
           extend the time:
                                                        9
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 10 of 11 Pageid#: 171




  file this lawsuit, ECF No. 27. Booth’s request, however, must be denied because Rule 6(b)

  applies only to statutes of limitations created by court orders or the federal rules themselves;

  it does not apply to statutes of limitation created by state law. See O’Malley v. Tower of

  Egremont, 453 F.Supp.2d 240, 247 (D. Mass. 2006) (concluding that Rule 6(b) “does not apply

  to time periods set out in statutes”) (internal quotations and citations omitted); see also Potter

  v. Astrue, No. 7:07-cv-00070, 2008 WL 4610234, at *1 (E.D.N.C. Oct. 16, 2008) (finding that

  the language in Rule 6(a) means that “Rule 6(b) cannot be understood to apply to statutes and

  must only be applied to court orders or the federal rules themselves”); Parker v. Marcotte, 975

  F.Supp. 1266, 1268-69 (C.D. Cal. 1997) (“Plaintiff argues the court may utilize Rule 6(b) . . .

  to extend the applicable statute of limitations. This argument must be rejected.”). Accordingly,

  Booth’s request to extend the time for filing this lawsuit under Rule 6(b)(1)(B) is DENIED.

                                                     III.

         For the forgoing reasons, defendants’ motions to dismiss, ECF Nos. 19 and 28, are

  DENIED insofar as defendants argue that Va. Code § 8.01-229(K) does not toll the statute

  of limitations in Booth’s case. Booth’s motion for extension of time to file this lawsuit

  pursuant to Rule 6(b)(1)(B), ECF No. 27, is DENIED.

         An appropriate order will be entered.

                                                            Entered: July 21, 2020
                                                                              Mike Urbanski
                                                                              cn=Mike Urbanski, o=US Courts, ou=Western
                                                                              District of Virginia,
                                                                              email=mikeu@vawd.uscourts.gov, c=US


                                                            Michael F. Urbanski
                                                                              2020.07.21 16:38:39 -04'00'




                                                            Chief United States District Judge



         (A) with or without motion or notice if the court acts, or if a request is made, before the
         original time or its extension expires; or
         (B) on motion made after the time has expired if the party failed to act because of excusable
         neglect.
                                                     10
Case 7:19-cv-00429-MFU-RSB Document 36 Filed 07/22/20 Page 11 of 11 Pageid#: 172




                                       11
